Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to arranging the at least one additional line adjacent to and extending along a length of at least one of the bitlines so as to reduce capacitance associated with the bitlines, wherein the at least one additional line and the at least one of the bitlines are coupled to a bitline driver.
4.	With respect to dependent claims 2-7, since these claims are depending on claim 1, therefore claims 2-7 are allowable subject matter. 
 5.	With respect to independent claims 8, there is no teaching, suggestion, or motivation for combination in the prior art to precharging the bitlines and the at least one additional line from a low voltage state to a high voltage state; and writing a bitcell via the bitlines by using a bitline driver to drive one bitline of the bitlines to the low voltage state, decoupling the bitline driver, and then driving the at least one additional line to the low voltage state, wherein the at least one additional line corresponds to the one bitline.   
 6.	With respect to dependent claims 9-14, since these claims are depending on claim 8, therefore claims 9-14 are allowable subject matter. 
	With respect to independent claims 15, there is no teaching, suggestion, or motivation for combination in the prior art to during write operations, precharging one of the complementary bitlines and the one or more floating assist lines from a low voltage state to a high voltage state; after precharging one of the complementary bitlines, writing a bitcell via the complementary bitlines by using a bitline driver to drive one of the complementary bitlines to the low voltage state, decoupling the bitline driver, and then driving the one or more floating assist lines to the low voltage state.  
14.	With respect to dependent claims 16-20, since these claims are depending on claim 15, therefore claims 16-20 are allowable subject matter. 
15.	With respect to independent claims 21, there is no teaching, suggestion, or motivation for combination in the prior art to precharging the bitlines and the at least one additional line from a low voltage state to a high voltage state; and 22PATENTAttorney Docket No.: ARM0191 (P05278US.family)writing a bitcell via the bitlines by using a bitline driver to drive one bitline of the bitlines to the low voltage state, decoupling a high power supply (VCCNDD) driver, and then driving the at least one additional line to the low voltage state, wherein the at least one additional line corresponds to the one bitline.  
16.	With respect to dependent claims 22, since these claims are depending on claim 21, therefore claims 22 are allowable subject matter. 

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
03/05/2021
/HAN YANG/
Primary Examiner, Art Unit 2824